DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3,7 and 9-13 are allowed.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the references of record teaches or renders obvious the combination of all elements as claimed:

	A method of adjusting brightness of a display panel, comprising: a preparation step: providing the display panel configured with a central brightness gain factor and peripheral brightness gain factors: a setting step: obtaining a larger difference value between first brightness gain factors of a center of the display panel and first brightness gain factors of peripheral edges of the display panel by increasing the central brightness gain factor and reducing the peripheral brightness gain factors: a database creation step: storing attenuation data and the first brightness gain factors in a database, wherein the attenuation data is performance attenuation data of a functional device of a display panel, and the first brightness gain factors are provided to display brightness of the display panel; a retrieving step: retrieving the attenuation data and the first brightness gain factors from the database; and an adjustment step: adjusting the first brightness gain factors according to the attenuation data to obtain a plurality of second brightness gain factors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the references of record teaches or renders obvious the combination of all elements as claimed:
	A method of adjusting brightness of a display panel, comprising: a preparation step: providing the display panel configured with a central brightness gain factor and peripheral brightness gain factors; a database creation step: storing attenuation data and a plurality of first brightness gain factors in a database, wherein the attenuation data is performance attenuation data of a functional device of a display panel, and the first brightness gain factors are provided to display brightness of the display panel; a retrieving step: retrieving the attenuation data and the first brightness gain factors from the database; and an adjustment step: adjusting the first brightness gain factors according to the attenuation data to obtain a plurality of second brightness gain factors, and decreasing the first brightness gain factors of a center of the display panel to obtain the second brightness gain factor of the center of the display panel when attenuation data of the center of the display panel is increased, thereby to obtain a small difference value between the central brightness gain factor and the peripheral brightness gain factors of the display panel.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624